UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1682 Name of Registrant: Putnam Voyager Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Voyager Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 7/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam Voyager Fund Fund Name : Putnam Voyager Fund Date of fiscal year end : 07/31/2009 Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For 1.7 Elect David Owen Mgmt For For For 1.8 Elect Roy Roberts Mgmt For For For 1.9 Elect Samuel Scott III Mgmt For For For 1.10 Elect William Smithburg Mgmt For For For 1.11 Elect Glenn Tilton Mgmt For For For 1.12 Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting ADTRAN, Inc. Ticker Security ID: Meeting Date Meeting Status ADTN CUSIP 00738A106 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Stanton Mgmt For For For 1.2 Elect H. Fenwick Huss Mgmt For For For 1.3 Elect Ross Ireland Mgmt For For For 1.4 Elect William Marks Mgmt For For For 1.5 Elect James Matthews Mgmt For For For 1.6 Elect Balan Nair Mgmt For For For 1.7 Elect Roy Nichols Mgmt For For For 2 Amendment to the 2005 Directors Mgmt For For For Stock Option Plan 3 Ratification of Auditor Mgmt For For For AerCap Holdings N.V. Ticker Security ID: Meeting Date Meeting Status AER CUSIP N00985106 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Elect Michael Gradon Mgmt For For For 4 Elect Niall Greene Mgmt For For For 5 Elect Paul Dacier Mgmt For For For 6 Elect Robert Warden Mgmt For For For 7 Elect Gerald Strong Mgmt For For For 8 Elect W. Ingersoll Mgmt For For For 9 Elect Klaus Heineman Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Designation of Mr. Keith A. Helming Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Amendments to Articles Mgmt For For For Aetna Inc. Ticker Security ID: Meeting Date Meeting Status AET CUSIP 00817Y108 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Clark, Jr. Mgmt For For For 2 Elect Betsy Cohen Mgmt For For For 3 Elect Molly Coye Mgmt For For For 4 Elect Roger Farah Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jeffrey Garten Mgmt For For For 7 Elect Earl Graves Mgmt For For For 8 Elect Gerald Greenwald Mgmt For For For 9 Elect Ellen Hancock Mgmt For For For 10 Elect Richard Harrington Mgmt For For For 11 Elect Edward Ludwig Mgmt For For For 12 Elect Joseph Newhouse Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2010 Stock Incentive Plan Mgmt For For For 16 2010 Non-Employee Director Mgmt For For For Compensation Plan 17 2001 Annual Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 19 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Aflac Incorporated Ticker Security ID: Meeting Date Meeting Status AFL CUSIP 001055102 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Amos Mgmt For For For 2 Elect John Shelby Amos, II Mgmt For For For 3 Elect Paul Amos, II Mgmt For For For 4 Elect Michael Armacost Mgmt For For For 5 Elect Kriss Cloninger, III Mgmt For For For 6 Elect Joe Harris Mgmt For For For 7 Elect Elizabeth Hudson Mgmt For For For 8 Elect Douglas Johnson Mgmt For For For 9 Elect Robert Johnson Mgmt For For For 10 Elect Charles Knapp Mgmt For For For 11 Elect E. Stephen Purdom Mgmt For For For 12 Elect Barbara Rimer Mgmt For For For 13 Elect Marvin Schuster Mgmt For For For 14 Elect David Thompson Mgmt For For For 15 Elect Robert Wright Mgmt For For For 16 Elect Takuro Yoshida Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Ratification of Auditor Mgmt For For For Agilent Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status A CUSIP 00846U101 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Paul Clark Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Performance-Based Compensation Mgmt For For For Plan for Covered Employees Alapis S.A. Ticker Security ID: Meeting Date Meeting Status ALAPIS CINS X9269X124 05/28/2010 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA N/A 2 Allocation of Profits/Dividends Mgmt For TNA N/A 3 Ratification of Board and Auditor Mgmt For TNA N/A Acts 4 Appointment of Auditor Mgmt For TNA N/A 5 Board Transactions Mgmt For TNA N/A 6 Directors' Fees Mgmt For TNA N/A 7 Amendment to Articles Mgmt For TNA N/A 8 Amendment to Articles Mgmt For TNA N/A 9 Amendment to Articles Mgmt For TNA N/A 10 Reverse Stock Split Mgmt For TNA N/A 11 Transaction of Other Business Mgmt N/A TNA N/A 12 Non-Voting Meeting Note N/A N/A N/A N/A Alapis S.A. Ticker Security ID: Meeting Date Meeting Status ALAPIS CINS X9269X124 06/11/2010 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Corporate Purpose Mgmt For TNA N/A Alapis S.A. Ticker Security ID: Meeting Date Meeting Status ALAPIS CINS X9269X124 06/25/2010 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For TNA N/A Aldar Properties PJSC Ticker Security ID: Meeting Date Meeting Status ALDAR CINS M0517N101 04/06/2010 Voted Meeting Type Country of Trade Annual United Arab Emirates Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Report of the Board Mgmt For For For 3 Report of the Auditors Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Ratification of Board and Auditors' Mgmt For For For Acts 7 Appointment of Auditor and Mgmt For Abstain Against Authority to Set Fees Alliance Data Systems Corporation Ticker Security ID: Meeting Date Meeting Status ADS CUSIP 018581108 06/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lawrence Benveniste Mgmt For For For 1.2 Elect D. Keith Cobb Mgmt For For For 1.3 Elect Kenneth Jensen Mgmt For For For 2 2010 Omnibus Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Anadarko Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status APC CUSIP 032511107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Paulett Eberhart Mgmt For For For 2 Elect Preston Geren III Mgmt For For For 3 Elect James Hackett Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 6 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP 037833100 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Campbell Mgmt For For For 1.2 Elect Millard Drexler Mgmt For For For 1.3 Elect Albert Gore, Jr. Mgmt For For For 1.4 Elect Steven Jobs Mgmt For For For 1.5 Elect Andrea Jung Mgmt For For For 1.6 Elect Arthur Levinson Mgmt For For For 1.7 Elect Jerome York Mgmt For For For 2 Amendment to the 2003 Employee Mgmt For For For Stock Plan 3 Amendment to the 1997 Director Mgmt For For For Stock Option Plan 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Formation of Sustainability Committee Assured Guaranty Ltd. Ticker Security ID: Meeting Date Meeting Status AGO CUSIP G0585R106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Neil Baron Mgmt For Withhold Against 1.2 Elect G. Lawrence Buhl Mgmt For Withhold Against 1.3 Elect Dominic Frederico Mgmt For Withhold Against 1.4 Elect Howard Albert Mgmt For Withhold Against 1.5 Elect Robert A. Bailenson Mgmt For Withhold Against 1.6 Elect Russell B. Brewer Mgmt For Withhold Against 1.7 Elect Gary Burnet Mgmt For Withhold Against 1.8 Elect Dominic J. Frederico Mgmt For Withhold Against 1.9 Elect Sean McCarthy Mgmt For Withhold Against 1.10 Elect James M. Michener Mgmt For Withhold Against 1.11 Elect Robert B. Mills Mgmt For Withhold Against 1.12 Elect Kevin Pearson Mgmt For Withhold Against 1.13 Elect Andrew Pickering Mgmt For Withhold Against 2 Bermuda Law Change Amendments Mgmt For For For 3 Corporate Governance Mgmt For For For Amendments 4 Ratification of Auditor Mgmt For For For 5 Appointment of Auditor (Assured Mgmt For For For Guaranty Re Ltd.) 6 Appointment of Auditor (Assured Mgmt For For For Guaranty Ireland Holdings Ltd.) Atmel Corporation Ticker Security ID: Meeting Date Meeting Status ATML CUSIP 049513104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken Der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 2010 Employee Stock Purchase Mgmt For For For Plan 9 Ratification of Auditor Mgmt For For For Auxilium Pharmaceuticals, Inc. Ticker Security ID: Meeting Date Meeting Status AUXL CUSIP 05334D107 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Rolf Classon Mgmt For For For 1.2 Elect Al Altomari Mgmt For For For 1.3 Elect Armando Anido Mgmt For For For 1.4 Elect Edwin Bescherer, Jr. Mgmt For For For 1.5 Elect Philippe Chambon Mgmt For For For 1.6 Elect Oliver Fetzer Mgmt For For For 1.7 Elect Paul Friedman Mgmt For For For 1.8 Elect Renato Fuchs Mgmt For For For 1.9 Elect William McKee Mgmt For For For 2 Amendment and Restatement of the Mgmt For For For 2006 Employee Stock Purchase Plan 3 Ratification of Auditor Mgmt For For For Avery Dennison Corporation Ticker Security ID: Meeting Date Meeting Status AVY CUSIP 053611109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Rolf Borjesson Mgmt For For For 2 Elect Peter Mullin Mgmt For For For 3 Elect Patrick Siewert Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Elimination of Supermajority Mgmt For For For Requirement and the Interested Persons Stock Repurchase Provision 6 Amendment to the Stock Option Mgmt For For For and Incentive Plan Avis Budget Group, Inc. Ticker Security ID: Meeting Date Meeting Status CAR CUSIP 053774105 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ronald Nelson Mgmt For For For 2 Elect Mary Choksi Mgmt For For For 3 Elect Leonard Coleman Mgmt For For For 4 Elect Martin Edelman Mgmt For For For 5 Elect John Hardy, Jr. Mgmt For For For 6 Elect Lynn Krominga Mgmt For For For 7 Elect Eduardo Mestre Mgmt For For For 8 Elect F. Robert Salerno Mgmt For For For 9 Elect Stender Sweeney Mgmt For For For 10 Ratification of Auditor Mgmt For For For Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SAN CUSIP 05967A107 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Remuneration Policy Mgmt For For For 4 Capitalization of Reserves Mgmt For For For 5 Amendments to Articles Mgmt For For For Banco Santander (Brasil) SA Ticker Security ID: Meeting Date Meeting Status SAN CUSIP 05967A107 05/21/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Dividend Payment Date Mgmt For For For 2 Amend Article 31 Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Mgmt For For For Stock 2 Right to Adjourn Meeting Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Bies Mgmt For For For 2 Elect William Boardman Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For For For 13 Elect Robert Scully Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase of Authorized Common Mgmt For For For Stock 16 Advisory Vote on Executive Mgmt For For For Compensation 17 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 18 Shareholder Proposal Regarding ShrHldr Against Against For Disclosure of Prior Government Service 19 Shareholder Proposal Regarding ShrHldr Against Against For Non-Deductible Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 21 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 22 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 23 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 24 Shareholder Proposal Regarding ShrHldr Against Against For Recoupment of Unearned Bonuses (Clawback) Barclays PLC Ticker Security ID: Meeting Date Meeting Status BARC CINS G08036124 04/30/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Reuben Jeffrey III Mgmt For Against Against 4 Elect Marcus Agius Mgmt For Against Against 5 Elect David Booth Mgmt For Against Against 6 Elect Sir Richard Broadbent Mgmt For Against Against 7 Elect Sir Michael Rake Mgmt For Against Against 8 Elect Sir Andrew Likierman Mgmt For Against Against 9 Elect Christopher Lucas Mgmt For Against Against 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authorisation of Political Donations Mgmt For For For 13 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 14 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 17 Adoption of New Articles Mgmt For For For 18 Approval of SAYE Sharesave Plan Mgmt For For For Barrick Gold Corp. Ticker Security ID: Meeting Date Meeting Status ABX CUSIP 067901108 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Howard Beck Mgmt For For For 1.2 Elect Charles Birchall Mgmt For For For 1.3 Elect Donald Carty Mgmt For Withhold Against 1.4 Elect Gustavo Cisneros Mgmt For For For 1.5 Elect Marshall Cohen Mgmt For For For 1.6 Elect Peter Crossgrove Mgmt For Withhold Against 1.7 Elect Robert Franklin Mgmt For For For 1.8 Elect J. Brett Harvey Mgmt For For For 1.9 Elect Brian Mulroney Mgmt For Withhold Against 1.10 Elect Anthony Munk Mgmt For For For 1.11 Elect Peter Munk Mgmt For For For 1.12 Elect Aaron Regent Mgmt For For For 1.13 Elect Nathaniel Rothschild Mgmt For For For 1.14 Elect Steven Shapiro Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Advisory Vote on Executive Mgmt For For For Compensation Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP 071813109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blake Devitt Mgmt For For For 2 Elect John Forsyth Mgmt For For For 3 Elect Gail Fosler Mgmt For For For 4 Elect Carole Shapazian Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP 101137107 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Katharine Bartlett Mgmt For For For 3 Elect Bruce Byrnes Mgmt For For For 4 Elect Nelda Connors Mgmt For For For 5 Elect J. Raymond Elliott Mgmt For For For 6 Elect Marye Anne Fox Mgmt For For For 7 Elect Ray Groves Mgmt For For For 8 Elect Ernest Mario Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Pete Nicholas Mgmt For For For 11 Elect Uwe Reinhardt Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Transaction of Other Business Mgmt For Against Against Cameco Corporation Ticker Security ID: Meeting Date Meeting Status CCO CUSIP 13321L108 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Declaration of Residency - Mgmt Abstain Abstain For Canadian 2.1 Elect John Clappison Mgmt For For For 2.2 Elect Joe Colvin Mgmt For For For 2.3 Elect James Curtiss Mgmt For For For 2.4 Elect Donald Deranger Mgmt For For For 2.5 Elect James Gowans Mgmt For For For 2.6 Elect Gerald Grandey Mgmt For For For 2.7 Elect Nancy Hopkins Mgmt For For For 2.8 Elect Oyvind Hushovd Mgmt For For For 2.9 Elect J.W. George Ivany Mgmt For For For 2.10 Elect A. Anne McLellan Mgmt For For For 2.11 Elect A. Neil McMillan Mgmt For For For 2.12 Elect Victor Zaleschuk Mgmt For For For 3 Appointment of Auditor Mgmt For For For 4 Advisory Vote on Executive Mgmt For For For Compensation Campbell Soup Company Ticker Security ID: Meeting Date Meeting Status CPB CUSIP 134429109 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Edmund Carpenter Mgmt For For For 1.2 Elect Paul Charron Mgmt For For For 1.3 Elect Douglas Conant Mgmt For For For 1.4 Elect Bennett Dorrance Mgmt For For For 1.5 Elect Harvey Golub Mgmt For For For 1.6 Elect Lawrence Karlson Mgmt For For For 1.7 Elect Randall Larrimore Mgmt For For For 1.8 Elect Mary Malone Mgmt For For For 1.9 Elect Sara Mathew Mgmt For For For 1.10 Elect William Perez Mgmt For For For 1.11 Elect Charles Perrin Mgmt For For For 1.12 Elect A. Barry Rand Mgmt For For For 1.13 Elect Nick Shreiber Mgmt For For For 1.14 Elect Archbold van Beuren Mgmt For For For 1.15 Elect Les Vinney Mgmt For For For 1.16 Elect Charlotte Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Reapproval of the Annual Incentive Mgmt For For For Plan Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Chuck Hagel Mgmt For For For 6 Elect Enrique Hernandez, Jr. Mgmt For For For 7 Elect Franklyn Jenifer Mgmt For For For 8 Elect George Kirkland Mgmt For For For 9 Elect Sam Nunn Mgmt For For For 10 Elect Donald Rice Mgmt For For For 11 Elect Kevin Sharer Mgmt For For For 12 Elect Charles Shoemate Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Ronald Sugar Mgmt For For For 15 Elect Carl Ware Mgmt For For For 16 Elect John Watson Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Amendment to the By-Laws Mgmt For For For Regarding the Right to Call Special Meetings 19 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Payments to Governments 22 Shareholder Proposal Regarding ShrHldr Against Against For Country Selection Guidelines 23 Shareholder Proposal Regarding ShrHldr Against Against For Report on Financial Risks of Climate Change 24 Shareholder Proposal Regarding ShrHldr Against Against For Establishment of Human Rights Committee CHINA MEDICAL TECHNOLOGIES, INC. Ticker Security ID: Meeting Date Meeting Status CMED CUSIP 169483104 11/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 2009 Equity Incentive Plan Mgmt For Against Against Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 15 Amendment to the Employee Stock Mgmt For For For Purchase Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Formation of a Board Committee on Human Rights 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 19 Shareholder Proposal Regarding ShrHldr Against Against For Report on Internet Fragmentation Clearwire Corporation Ticker Security ID: Meeting Date Meeting Status CLWR CUSIP 18538Q105 06/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Craig McCaw Mgmt For Withhold Against 1.2 Elect Jose A. Collazo Mgmt For Withhold Against 1.3 Elect Keith Cowan Mgmt For Withhold Against 1.4 Elect Peter Currie Mgmt For Withhold Against 1.5 Elect Steven Elfman Mgmt For Withhold Against 1.6 Elect Dennis Hersch Mgmt For Withhold Against 1.7 Elect Daniel Hesse Mgmt For Withhold Against 1.8 Elect Frank Ianna Mgmt For Withhold Against 1.9 Elect Brian McAndrews Mgmt For Withhold Against 1.10 Elect William Morrow Mgmt For Withhold Against 1.11 Elect Theodore Schell Mgmt For Withhold Against 1.12 Elect Arvind Sodhani Mgmt For Withhold Against 1.13 Elect John Stanton Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For CME Group Inc Ticker Security ID: Meeting Date Meeting Status CME CUSIP 12572Q105 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Terrence Duffy Mgmt For Withhold Against 1.2 Elect Charles Carey Mgmt For Withhold Against 1.3 Elect Mark Cermak Mgmt For Withhold Against 1.4 Elect Martin Gepsman Mgmt For Withhold Against 1.5 Elect Leo Melamed Mgmt For Withhold Against 1.6 Elect Joseph Niciforo Mgmt For Withhold Against 1.7 Elect C.C. Odom II Mgmt For Withhold Against 1.8 Elect John Sandner Mgmt For Withhold Against 1.9 Elect Dennis Suskind Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Coach, Inc. Ticker Security ID: Meeting Date Meeting Status COH CUSIP 189754104 11/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Lew Frankfort Mgmt For For For 1.2 Elect Susan Kropf Mgmt For For For 1.3 Elect Gary Loveman Mgmt For For For 1.4 Elect Ivan Menezes Mgmt For For For 1.5 Elect Irene Miller Mgmt For For For 1.6 Elect Michael Murphy Mgmt For For For 1.7 Elect Jide Zeitlin Mgmt For For For 2 Amendment to the 2004 Stock Mgmt For For For Incentive Award Plan 3 Shareholder Proposal Regarding ShrHldr Against Against For Cessation of Fur Use in Products Coca-Cola Enterprises Inc. Ticker Security ID: Meeting Date Meeting Status CCE CUSIP 191219104 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect L. Phillip Humann Mgmt For For For 1.2 Elect Suzanne Labarge Mgmt For For For 1.3 Elect Veronique Morali Mgmt For For For 1.4 Elect Phoebe Wood Mgmt For For For 2 Amendment to the 2007 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Severance Agreements Coeur d'Alene Mines Corporation Ticker Security ID: Meeting Date Meeting Status CDE CUSIP 192108504 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect L. Michael Bogert Mgmt For For For 1.2 Elect James Curran Mgmt For For For 1.3 Elect Sebastian Edwards Mgmt For For For 1.4 Elect Andrew Lundquist Mgmt For For For 1.5 Elect Robert Mellor Mgmt For For For 1.6 Elect John Robinson Mgmt For For For 1.7 Elect J. Kenneth Thompson Mgmt For For For 1.8 Elect Timothy Winterer Mgmt For For For 1.9 Elect Dennis Wheeler Mgmt For For For 2 Amendment to the 2003 Long-Term Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect S. Decker Anstrom Mgmt For For For 1.2 Elect Kenneth Bacon Mgmt For For For 1.3 Elect Sheldon Bonovitz Mgmt For For For 1.4 Elect Edward Breen Mgmt For For For 1.5 Elect Julian Brodsky Mgmt For For For 1.6 Elect Joseph Collins Mgmt For For For 1.7 Elect J. Michael Cook Mgmt For For For 1.8 Elect Gerald Hassell Mgmt For For For 1.9 Elect Jeffrey Honickman Mgmt For For For 1.10 Elect Brian Roberts Mgmt For For For 1.11 Elect Ralph Roberts Mgmt For For For 1.12 Elect Judith Rodin Mgmt For For For 1.13 Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2006 Cash Bonus Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 6 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP 219350105 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Cummings, Jr. Mgmt For For For 2 Elect Carlos Gutierrez Mgmt For For For 3 Elect William Smithburg Mgmt For For For 4 Elect Hansel Tookes, II Mgmt For For For 5 Elect Wendell Weeks Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 2010 Variable Compensation Plan Mgmt For For For 8 2010 Equity Plan for Non-Employee Mgmt For For For Directors 9 Repeal of Classified Board Mgmt For For For 10 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F105 03/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Kathy Herbert Mgmt For For For 8 Elect Randall Hogan, III Mgmt For For For 9 Elect Richard Meelia Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect Tadataka Yamada Mgmt For For For 12 Elect Joseph Zaccagnino Mgmt For For For 13 Appointment of Auditor and Mgmt For For For Authority to Set Fees 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Reissue Treasury Mgmt For For For Shares Cummins Inc. Ticker Security ID: Meeting Date Meeting Status CMI CUSIP 231021106 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Bernhard Mgmt For For For 2 Elect Franklin Chang-Diaz Mgmt For For For 3 Elect Robert Herdman Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect N. Thomas Linebarger Mgmt For For For 6 Elect William Miller Mgmt For For For 7 Elect Georgia Nelson Mgmt For For For 8 Elect Theodore Solso Mgmt For For For 9 Elect Carl Ware Mgmt For For For 10 Ratification of Auditor Mgmt For For For CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP 126650100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Incentive Compensation Plan Mgmt For For For 15 Amendment to the Charter to Allow Mgmt For For For Shareholders to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 17 Shareholder Proposal Regarding ShrHldr Against Against For Climate Change Principles Cypress Semiconductor Corporation Ticker Security ID: Meeting Date Meeting Status CY CUSIP 232806109 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect T.J. Rodgers Mgmt For For For 1.2 Elect W. Steve Albrecht Mgmt For For For 1.3 Elect Eric Benhamou Mgmt For For For 1.4 Elect Lloyd Carney Mgmt For For For 1.5 Elect James Long Mgmt For For For 1.6 Elect J. Daniel McCranie Mgmt For For For 1.7 Elect Evert van de Ven Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dean Foods Company Ticker Security ID: Meeting Date Meeting Status DF CUSIP 242370104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Tom Davis Mgmt For For For 2 Elect Gregg Engles Mgmt For For For 3 Elect Jim Turner Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against For Against Restricting Tax Gross-up Payments Dendreon Corporation Ticker Security ID: Meeting Date Meeting Status DNDN CUSIP 24823Q107 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Gerardo Canet Mgmt For For For 1.2 Elect Bogdan Dziurzynski Mgmt For For For 1.3 Elect Douglas Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For DeVry Inc. Ticker Security ID: Meeting Date Meeting Status DV CUSIP 251893103 11/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Darren Huston Mgmt For For For 1.2 Elect William Keevan Mgmt For For For 1.3 Elect Lyle Logan Mgmt For For For 1.4 Elect Julie McGee Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Animal Welfare Dick's Sporting Goods, Inc. Ticker Security ID: Meeting Date Meeting Status DKS CUSIP 253393102 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Emanuel Chirico Mgmt For For For 1.2 Elect Brian Dunn Mgmt For For For 1.3 Elect Walter Rossi Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Stock Mgmt For Against Against Incentive Plan DIRECTV Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25490A101 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Neil Austrian Mgmt For For For 1.2 Elect Ralph Boyd, Jr. Mgmt For For For 1.3 Elect Paul Gould Mgmt For For For 1.4 Elect Charles Lee Mgmt For For For 1.5 Elect Peter Lund Mgmt For For For 1.6 Elect Gregory Maffei Mgmt For For For 1.7 Elect John Malone Mgmt For For For 1.8 Elect Nancy Newcomb Mgmt For For For 1.9 Elect Haim Saban Mgmt For For For 1.10 Elect Michael White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Plan Mgmt For For For 4 Executive Officer Cash Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement DIRECTV Group Inc. Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25459L106 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Agreement and Plan of Merger Mgmt For For For 2 Voting and Right of First Refusal Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For DISCOVER FINANCIAL SERVICES Ticker Security ID: Meeting Date Meeting Status DFS CUSIP 254709108 04/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jeffrey Aronin Mgmt For For For 2 Elect Mary Bush Mgmt For For For 3 Elect Gregory Case Mgmt For For For 4 Elect Robert Devlin Mgmt For For For 5 Elect Cynthia Glassman Mgmt For For For 6 Elect Richard Lenny Mgmt For For For 7 Elect Thomas Maheras Mgmt For For For 8 Elect Michael Moskow Mgmt For For For 9 Elect David Nelms Mgmt For For For 10 Elect E. Follin Smith Mgmt For For For 11 Elect Lawrence Weinbach Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Ratification of Auditor Mgmt For For For Dollar General Corporation Ticker Security ID: Meeting Date Meeting Status DG CUSIP 256677105 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Raj Agrawal Mgmt For Withhold Against 1.2 Elect Warren Bryant Mgmt For Withhold Against 1.3 Elect Michael Calbert Mgmt For Withhold Against 1.4 Elect Richard Dreiling Mgmt For Withhold Against 1.5 Elect Adrian Jones Mgmt For Withhold Against 1.6 Elect William Rhodes III Mgmt For Withhold Against 1.7 Elect David Rickard Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Dongfeng Motor Group Company Limited Ticker Security ID: Meeting Date Meeting Status 0489 CINS Y21042109 06/18/2010 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Authority to Distribute Interim Mgmt For For For Dividend 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Directors' and Supervisors' Fees Mgmt For For For 10 Authority to Issue Domestic and H Mgmt For For For Shares w/o Preemptive Rights E*TRADE Financial Corporation Ticker Security ID: Meeting Date Meeting Status ETFC CUSIP 269246104 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ronald Fisher Mgmt For For For 2 Elect Stephen Freiberg Mgmt For For For 3 Elect Kenneth Griffin Mgmt For For For 4 Elect Joseph Velli Mgmt For For For 5 Elect Donna Weaver Mgmt For For For 6 Reverse Stock Split Mgmt For For For 7 Amendment to the 2005 Equity Mgmt For For For Incentive Plan 8 Ratification of Auditor Mgmt For For For El Paso Corporation Ticker Security ID: Meeting Date Meeting Status EP CUSIP 28336L109 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Juan Braniff Mgmt For For For 2 Elect David Crane Mgmt For For For 3 Elect Douglas Foshee Mgmt For For For 4 Elect Robert Goldman Mgmt For For For 5 Elect Anthony Hall, Jr. Mgmt For For For 6 Elect Thomas Hix Mgmt For For For 7 Elect Ferrell McClean Mgmt For For For 8 Elect Timothy Probert Mgmt For For For 9 Elect Steven Shapiro Mgmt For For For 10 Elect J. Michael Talbert Mgmt For For For 11 Elect Robert Vagt Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Amendment to the 2005 Omnibus Mgmt For For For Incentive Compensation Plan 14 Ratification of Auditor Mgmt For For For Electronic Arts Inc. Ticker Security ID: Meeting Date Meeting Status ERTS CUSIP 285512109 07/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leonard Coleman Mgmt For For For 2 Elect Jeffrey Huber Mgmt For For For 3 Elect Gary Kusin Mgmt For For For 4 Elect Geraldine Laybourne Mgmt For For For 5 Elect Gregory Maffei Mgmt For For For 6 Elect Vivek Paul Mgmt For For For 7 Elect Lawrence Probst III Mgmt For For For 8 Elect John Riccitiello Mgmt For For For 9 Elect Richard Simonson Mgmt For For For 10 Elect Linda Srere Mgmt For For For 11 Employee Stock Option Exchange Mgmt For Against Against Program 12 Amendment to the 2000 Equity Mgmt For Against Against Incentive Plan 13 Amendment to the 2000 Employee Mgmt For For For Stock Purchase Plan 14 Ratification of Auditor Mgmt For For For Elpida Memory Inc. Ticker Security ID: Meeting Date Meeting Status 6665 CINS J1354L103 06/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Yukio Sakamoto Mgmt For For For 3 Elect Shuhichi Ootsuka Mgmt For For For 4 Elect Takao Adachi Mgmt For For For 5 Elect Hideki Gomi Mgmt For For For 6 Elect Yasuo Shirai Mgmt For For For 7 Elect Shieh Tsay-Jiu Mgmt For For For 8 Elect Nobuyuki Wataki Mgmt For For For 9 Elect Toshio Nohara Mgmt For Against Against 10 Election of Alternative Statutory Mgmt For For For Auditors 11 Authority to Reduce Capital Mgmt For Abstain Against Reserve 12 Retirement Allowances for Statutory Mgmt For For For Auditors Embraer SA Ticker Security ID: Meeting Date Meeting Status EMBR3 CUSIP 29081M102 04/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Co-Option of Board Mgmt For For For Member 4 Election of Supervisory Council Mgmt For For For 5 Remuneration Policy Mgmt For Against Against 6 Supervisory Council Fees Mgmt For For For 7 Stock Option Plan Mgmt For For For 8 Amendments to Articles Mgmt For For For EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect James DiStasio Mgmt For For For 6 Elect John Egan Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Emergency Medical Services Corporation Ticker Security ID: Meeting Date Meeting Status EMS CUSIP 29100P102 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Steven B. Epstein Mgmt For Withhold Against 1.2 Elect Paul B. Iannini Mgmt For Withhold Against 1.3 Elect James T. Kelly Mgmt For Withhold Against 2 Amendment to the Long-Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Energizer Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ENR CUSIP 29266R108 01/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect R. David Hoover Mgmt For For For 1.2 Elect John Hunter Mgmt For For For 1.3 Elect John Klein Mgmt For For For 1.4 Elect John Roberts Mgmt For For For 2 Ratification of Auditor Mgmt For For For EnerNOC, Inc. Ticker Security ID: Meeting Date Meeting Status ENOC CUSIP 292764107 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Brewster Mgmt For For For 1.2 Elect Timothy Healy Mgmt For For For 1.3 Elect Susan Tierney Mgmt For For For 2 Amendment to the 2007 Employee, Mgmt For Against Against Director and Consultant Stock Plan 3 Ratification of Auditor Mgmt For For For Express Scripts, Inc. Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP 302182100 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gary Benanav Mgmt For For For 2 Elect Frank Borelli Mgmt For For For 3 Elect Maura Breen Mgmt For For For 4 Elect Nicholas LaHowchic Mgmt For For For 5 Elect Thomas Mac Mahon Mgmt For For For 6 Elect Frank Mergenthaler Mgmt For For For 7 Elect Woodrow Myers, Jr. Mgmt For For For 8 Elect John Parker, Jr. Mgmt For For For 9 Elect George Paz Mgmt For For For 10 Elect Samuel Skinner Mgmt For For For 11 Elect Seymour Sternberg Mgmt For For For 12 Elect Barrett Toan Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditures Report 15 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP 336433107 06/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Ahearn Mgmt For For For 1.2 Elect Robert Gillette Mgmt For For For 1.3 Elect Craig Kennedy Mgmt For For For 1.4 Elect James Nolan Mgmt For For For 1.5 Elect William Post Mgmt For For For 1.6 Elect J. Thomas Presby Mgmt For For For 1.7 Elect Paul Stebbins Mgmt For For For 1.8 Elect Michael Sweeney Mgmt For For For 1.9 Elect Jose Villarreal Mgmt For For For 2 2010 Omnibus Incentive Mgmt For For For Compensation Plan 3 Associate Stock Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Fluor Corporation Ticker Security ID: Meeting Date Meeting Status FLR CUSIP 343412102 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Hackett Mgmt For For For 2 Elect Kent Kresa Mgmt For For For 3 Elect Nader Sultan Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman FormFactor, Inc. Ticker Security ID: Meeting Date Meeting Status FORM CUSIP 346375108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Chenming Hu Mgmt For For For 1.2 Elect Lothar Maier Mgmt For For For 2 Ratification of Auditor Mgmt For For For FOSTER WHEELER AG Ticker Security ID: Meeting Date Meeting Status FWLT CUSIP H27178104 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Eugene Atkinson Mgmt For For For 2 Elect Steven Demetriou Mgmt For For For 3 Elect Stephanie Hanbury-Brown Mgmt For For For 4 Elect Robert Flexon Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Accounts and Reports Mgmt For For For 8 Ratification of Board and Mgmt For For For Management Acts 9 Allocation and Release of Additional Mgmt For For For Paid-In Capital from Capital Contribution to Reserves 10 Amendments to Articles to Change Mgmt For For For the Seat of Foster Wheeler 11 Amendments to Articles to Eliminate Mgmt For For For Requirement to List Citizenship of Shareholders in the Share Register 12 Amendments to Articles to Comply Mgmt For For For with the Newly Enacted Swiss Intermediary-Held Securities Act 13 Transaction of Other Business Mgmt For Against Against Freeport-McMoRan Copper & Gold Inc. Ticker Security ID: Meeting Date Meeting Status FCX CUSIP 35671D857 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Adkerson Mgmt For For For 1.2 Elect Robert Allison, Jr. Mgmt For For For 1.3 Elect Robert Day Mgmt For For For 1.4 Elect Gerald Ford Mgmt For For For 1.5 Elect H. Devon Graham, Jr. Mgmt For For For 1.6 Elect Charles Krulak Mgmt For For For 1.7 Elect Bobby Lackey Mgmt For For For 1.8 Elect Jon Madonna Mgmt For For For 1.9 Elect Dustan McCoy Mgmt For For For 1.10 Elect James Moffett Mgmt For For For 1.11 Elect B. M. Rankin, Jr. Mgmt For For For 1.12 Elect Stephen Siegele Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Stock Mgmt For For For Incentive Plan 4 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Fujitsu Limited Ticker Security ID: Meeting Date Meeting Status 6702 CINS J15708159 06/21/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Michiyoshi Mazuka Mgmt For For For 3 Elect Hiroshi Ohura Mgmt For For For 4 Elect Haruo Itoh Mgmt For For For 5 Elect Masami Yamamoto Mgmt For For For 6 Elect Kazuo Ishida Mgmt For For For 7 Elect Masami Fujita Mgmt For For For 8 Elect Kazuhiko Katoh Mgmt For For For 9 Elect Masahiro Koezuka Mgmt For For For 10 Elect Yohko Ishikura Mgmt For For For 11 Elect Ryohsei Kokubun Mgmt For For For 12 Bonus Mgmt For For For GameStop Corp. Ticker Security ID: Meeting Date Meeting Status GME CUSIP 36467W109 06/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect R. Richard Fontaine Mgmt For For For 1.2 Elect Jerome Davis Mgmt For For For 1.3 Elect Steven Koonin Mgmt For For For 1.4 Elect Stephanie Shern Mgmt For For For 2 Ratification of Auditor Mgmt For For For Gannett Co., Inc. Ticker Security ID: Meeting Date Meeting Status GCI CUSIP 364730101 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Craig Dubow Mgmt For For For 1.2 Elect Howard Elias Mgmt For For For 1.3 Elect Arthur Harper Mgmt For For For 1.4 Elect John Louis Mgmt For For For 1.5 Elect Marjorie Magner Mgmt For For For 1.6 Elect Scott McCune Mgmt For For For 1.7 Elect Duncan McFarland Mgmt For For For 1.8 Elect Donna Shalala Mgmt For For For 1.9 Elect Neal Shapiro Mgmt For For For 1.10 Elect Karen Williams Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2001 Omnibus Mgmt For For For Incentive Compensation Plan 4 Shareholder Proposal Regarding ShrHldr Against For Against Restricting Tax Gross-up Payments Genesis Lease Limited Ticker Security ID: Meeting Date Meeting Status GLS CUSIP 37183T107 03/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP 372917104 06/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Douglas Berthiaume Mgmt For For For 1.2 Elect Robert Bertolini Mgmt For For For 1.3 Elect Gail Boudreaux Mgmt For For For 1.4 Elect Robert Carpenter Mgmt For For For 1.5 Elect Charles Cooney Mgmt For For For 1.6 Elect Victor Dzau Mgmt For For For 1.7 Elect Connie Mack III Mgmt For For For 1.8 Elect Richard Syron Mgmt For For For 1.9 Elect Henri Termeer Mgmt For For For 1.10 Elect Ralph Whitworth Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 2009 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2007 Director Mgmt For For For Equity Plan 5 Amendment to Articles of Mgmt For For For Organization Regarding the Right to Call a Special Meeting 6 Ratification of Auditor Mgmt For For For Gilead Sciences, Inc. Ticker Security ID: Meeting Date Meeting Status GILD CUSIP 375558103 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Paul Berg Mgmt For For For 1.2 Elect John Cogan Mgmt For For For 1.3 Elect Etienne Davignon Mgmt For For For 1.4 Elect James Denny Mgmt For For For 1.5 Elect Carla Hills Mgmt For For For 1.6 Elect Kevin Lofton Mgmt For For For 1.7 Elect John Madigan Mgmt For For For 1.8 Elect John Martin Mgmt For For For 1.9 Elect Gordon Moore Mgmt For For For 1.10 Elect Nicholas Moore Mgmt For For For 1.11 Elect Richard Whitley Mgmt For For For 1.12 Elect Gayle Wilson Mgmt For For For 1.13 Elect Per Wold-Olsen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Goldcorp Inc. Ticker Security ID: Meeting Date Meeting Status G CUSIP 380956409 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ian Telfer Mgmt For For For 1.2 Elect Douglas Holtby Mgmt For For For 1.3 Elect Charles Jeannes Mgmt For For For 1.4 Elect John Bell Mgmt For For For 1.5 Elect Lawrence Bell Mgmt For Withhold Against 1.6 Elect Beverley Briscoe Mgmt For For For 1.7 Elect Peter Dey Mgmt For For For 1.8 Elect P. Randy Reifel Mgmt For For For 1.9 Elect A. Dan Rovig Mgmt For For For 1.10 Elect Kenneth Williamson Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Shareholder Proposal Regarding Mgmt Against Against For Policy on Indigenous Communities Goodrich Corporation Ticker Security ID: Meeting Date Meeting Status GR CUSIP 382388106 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Carolyn Corvi Mgmt For For For 1.2 Elect Diane Creel Mgmt For For For 1.3 Elect George Davidson, Jr. Mgmt For For For 1.4 Elect Harris Deloach, Jr. Mgmt For For For 1.5 Elect James Griffith Mgmt For For For 1.6 Elect William Holland Mgmt For For For 1.7 Elect John Jumper Mgmt For For For 1.8 Elect Marshall Larsen Mgmt For For For 1.9 Elect Lloyd Newton Mgmt For For For 1.10 Elect Douglas Olesen Mgmt For For For 1.11 Elect Alfred Rankin, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Senior Executive Mgmt For For For Management Incentive Plan Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eric Schmidt Mgmt For For For 1.2 Elect Sergey Brin Mgmt For For For 1.3 Elect Larry Page Mgmt For For For 1.4 Elect L. John Doerr Mgmt For For For 1.5 Elect John Hennessy Mgmt For For For 1.6 Elect Ann Mather Mgmt For For For 1.7 Elect Paul Otellini Mgmt For For For 1.8 Elect K. Shriram Mgmt For For For 1.9 Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHldr Against Against For Behavorial Advertising 6 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights in China Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP 406216101 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect Nance Dicciani Mgmt For For For 5 Elect S. Malcolm Gillis Mgmt For For For 6 Elect James Hackett Mgmt For For For 7 Elect David Lesar Mgmt For For For 8 Elect Robert Malone Mgmt For For For 9 Elect J. Landis Martin Mgmt For For For 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Review of Human Rights Policies 13 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Hasbro, Inc. Ticker Security ID: Meeting Date Meeting Status HAS CUSIP 418056107 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Basil Anderson Mgmt For For For 1.2 Elect Alan Batkin Mgmt For For For 1.3 Elect Frank Biondi, Jr. Mgmt For For For 1.4 Elect Kenneth Bronfin Mgmt For For For 1.5 Elect John Connors, Jr. Mgmt For For For 1.6 Elect Michael Garrett Mgmt For For For 1.7 Elect Brian Goldner Mgmt For For For 1.8 Elect Jack Greenberg Mgmt For For For 1.9 Elect Alan Hassenfeld Mgmt For For For 1.10 Elect Tracy Leinbach Mgmt For For For 1.11 Elect Edward Philip Mgmt For For For 1.12 Elect Alfred Verrecchia Mgmt For For For 2 Amendment to the Restated 2003 Mgmt For Against Against Stock Incentive Performance Plan 3 Ratification of Auditor Mgmt For For For Hawaiian Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status HA CUSIP 419879101 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gregory Anderson Mgmt For For For Elect L. Todd Budge Mgmt For For For Elect Donald Carty Mgmt For For For Elect Mark Dunkerley Mgmt For For For Elect Lawrence Hershfield Mgmt For Withhold Against Elect Randall Jenson Mgmt For Withhold Against Elect Bert Kobayashi, Jr. Mgmt For For For Elect Crystal Rose Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Stock Mgmt For For For Incentive Plan Hertz Global Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status HTZ CUSIP 42805T105 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barry Beracha Mgmt For Withhold Against Elect Brian Bernasek Mgmt For Withhold Against Elect Robert End Mgmt For Withhold Against Elect George Tamke Mgmt For Withhold Against 2 Amendment to 2008 Omnibus Mgmt For For For Incentive Plan 3 Senior Executive Bonus Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Lawrence Babbio Jr. Mgmt For For For 3 Elect Sari Baldauf Mgmt For For For 4 Elect Rajiv Gupta Mgmt For For For 5 Elect John Hammergren Mgmt For For For 6 Elect Mark Hurd Mgmt For For For 7 Elect Joel Hyatt Mgmt For For For 8 Elect John Joyce Mgmt For For For 9 Elect Robert Ryan Mgmt For For For 10 Elect Lucille Salhany Mgmt For For For 11 Elect G. Kennedy Thompson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 14 Adopt Advisory Vote on Executive Mgmt For For For Compensation Himax Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status HIMX CUSIP 43289P106 08/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Election of Directors (Slate) Mgmt For Against Against 3 Increase in Authorized Capital, Mgmt For Abstain Against Bonus Issue and Share Consolidation 4 Amendment to Share Class Rights Mgmt For Abstain Against 5 Misc. Proposal Regarding Capital Mgmt For Abstain Against 6 Transaction of Other Business Mgmt For Against Against Human Genome Sciences, Inc. Ticker Security ID: Meeting Date Meeting Status HGSI CUSIP 444903108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Danzig Mgmt For For For Elect Jurgen Drews Mgmt For For For Elect Maxine Gowen Mgmt For For For Elect Tuan Ha-Ngoc Mgmt For For For Elect Argeris Karabelas Mgmt For For For Elect John LaMattina Mgmt For For For Elect Augustine Lawlor Mgmt For For For Elect H. Thomas Watkins Mgmt For For For Elect Robert Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For IAMGOLD Corporation Ticker Security ID: Meeting Date Meeting Status IMG CUSIP 450913108 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Derek Bullock Mgmt For For For Elect John Caldwell Mgmt For For For Elect Donald Charter Mgmt For Withhold Against Elect W. Robert Dengler Mgmt For For For Elect Guy Dufresne Mgmt For For For Elect Peter Jones Mgmt For For For Elect Mahendra Naik Mgmt For For For Elect William Pugliese Mgmt For For For Elect John Shaw Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Advisory Vote on Executive Mgmt For Against Against Compensation Integrated Device Technology, Inc. Ticker Security ID: Meeting Date Meeting Status IDTI CUSIP 458118106 09/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Schofield Mgmt For For For Elect Lewis Eggebrecht Mgmt For For For Elect Umesh Padval Mgmt For For For Elect Gordon Parnell Mgmt For For For Elect Donald Schrock Mgmt For For For Elect Ron Smith Mgmt For For For Elect Theodore Tewksbury Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 One-time Option Exchange Mgmt For Against Against Program 4 Ratification of Auditor Mgmt For For For International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 459200101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect Cathleen Black Mgmt For For For 3 Elect William Brody Mgmt For For For 4 Elect Kenneth Chenault Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect Shirley Jackson Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Taizo Nishimuro Mgmt For For For 10 Elect James Owens Mgmt For For For 11 Elect Samuel Palmisano Mgmt For For For 12 Elect Joan Spero Mgmt For For For 13 Elect Sidney Taurel Mgmt For For For 14 Elect Lorenzo Zambrano Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) International Mining Machinery Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS G48858107 06/15/2010 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Thomas Quinn Mgmt For Against Against 5 Elect Allen CHAN Kee-Kwan Mgmt For Against Against 6 Elect YE Youming Mgmt For Against Against 7 Elect LI Rubo Mgmt For Against Against 8 Elect John Jordan II Mgmt For Against Against 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Mgmt For For For Shares Iridium Communications Inc. Ticker Security ID: Meeting Date Meeting Status IRDM CUSIP 46269C102 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Niehaus Mgmt For For For Elect J. Darrel Barros Mgmt For For For Elect Scott Bok Mgmt For For For Elect Thomas Canfield Mgmt For For For Elect Peter Dawkins Mgmt For For For Elect Matthew Desch Mgmt For For For Elect Terry Jones Mgmt For For For Elect Alvin Krongard Mgmt For For For Elect Steven Pfeiffer Mgmt For For For Elect Parker Rush Mgmt For For For 2 Ratification of Auditor Mgmt For For For iShares MSCI Emerging Markets Index Fund Ticker Security ID: Meeting Date Meeting Status EEM CUSIP 464287234 11/04/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 George G.C. Parker Mgmt For Withhold Against 1.2 J. Darrell Duffie Mgmt For Withhold Against 1.3 Cecilia H. Herbert Mgmt For Withhold Against 1.4 Charles A. Hurty Mgmt For Withhold Against 1.5 John E. Kerrigan Mgmt For Withhold Against 1.6 Robert H. Silver Mgmt For Withhold Against 1.7 Lee T. Kranefuss Mgmt For Withhold Against 1.8 John E. Martinez Mgmt For Withhold Against 1.9 Robert S. Kapito Mgmt For Withhold Against iShares MSCI Emerging Markets Index Fund Ticker Security ID: Meeting Date Meeting Status EEM CUSIP 464287234 11/04/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve a new investment advisory Mgmt For For For agreement between each Company, on behalf of each of its funds and Barclays Global Fund Advisors [the adviser] JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Shareholder Proposal Regarding ShrHldr Against Against For Affirmation of Political Nonpartisanship 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between CEO and Employee Pay 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement KKR Private Equity Investors, LP Ticker Security ID: Meeting Date Meeting Status KPE CINS G52830109 08/14/2009 Voted Meeting Type Country of Trade Annual Guernsey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approval of the Merger Mgmt For For For KLA-Tencor Corporation Ticker Security ID: Meeting Date Meeting Status KLAC CUSIP 482480100 11/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Akins Mgmt For For For 1.2 Elect Robert Bond Mgmt For For For 1.3 Elect Kiran Patel Mgmt For For For 1.4 Elect David Wang Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For For For Incentive Plan 3 Amendment to the Performance Mgmt For For For Bonus Plan 4 Ratification of Auditor Mgmt For For For Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajaypal Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Lois Juliber Mgmt For For For 4 Elect Mark Ketchum Mgmt For For For 5 Elect Richard Lerner Mgmt For For For 6 Elect Mackey McDonald Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Fedric Reynolds Mgmt For For For 9 Elect Irene Rosenfeld Mgmt For For For 10 Elect Jean-Francois van Boxmeer Mgmt For For For 11 Elect Deborah Wright Mgmt For For For 12 Elect Frank Zarb Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent Lam Research Corporation Ticker Security ID: Meeting Date Meeting Status LRCX CUSIP 512807108 11/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Bagley Mgmt For For For 1.2 Elect David Arscott Mgmt For For For 1.3 Elect Robert Berdahl Mgmt For For For 1.4 Elect Richard Elkus, Jr. Mgmt For For For 1.5 Elect Grant Inman Mgmt For For For 1.6 Elect Catherine Lego Mgmt For For For 1.7 Elect Stephen Newberry Mgmt For For For 1.8 Elect Patricia Wolpert Mgmt For For For 2 Elimination of Cumulative Voting Mgmt For For For 3 Ratification of Auditor Mgmt For For For Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP 517834107 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sheldon Adelson Mgmt For Withhold Against 1.2 Elect Irwin Chafetz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 4 Transaction of Other Business Mgmt For Against Against Leap Wireless International, Inc. Ticker Security ID: Meeting Date Meeting Status LEAP CUSIP 521863308 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Chapple Mgmt For For For 1.2 Elect John Harkey, Jr. Mgmt For For For Elect S. Douglas Hutcheson Mgmt For For For Elect Ronald Kramer Mgmt For For For Elect Robert LaPenta Mgmt For For For Elect Mark Rachesky Mgmt For For For Elect William Roper, Jr. Mgmt For For For Elect Michael Targoff Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lear Corporation Ticker Security ID: Meeting Date Meeting Status LEA CUSIP 521865204 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of Auditor Mgmt For Abstain Against LIBERTY MEDIA CORPORATION Ticker Security ID: Meeting Date Meeting Status LCAPA CUSIP 53071M302 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Malone Mgmt For Withhold Against Elect Robert Bennett Mgmt For For For Elect M. Ian Gilchrist Mgmt For For For Elect Andrea Wong Mgmt For For For 2 2010 Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Liberty Media Corporation (Entertainment) Ticker Security ID: Meeting Date Meeting Status LMDIA CUSIP 53071M500 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Redemption Proposal Mgmt For For For 2 Minority Redemption Mgmt For For For 3 Merger Agreement Mgmt For For For 4 Contribution Proposal Mgmt For For For 5 Right to Adjourn Meeting Mgmt For For For Liz Claiborne, Inc. Ticker Security ID: Meeting Date Meeting Status LIZ CUSIP 539320101 05/27/2010 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Raul Fernandez Mgmt For TNA N/A 2 Elect Kenneth Kopelman Mgmt For TNA N/A 3 Elect Arthur Martinez Mgmt For TNA N/A 4 Elect Doreen Toben Mgmt For TNA N/A 5 Repeal of Classified Board Mgmt For TNA N/A 6 Restoration of Right to Call a Mgmt For TNA N/A Special Meeting 7 2010 Long-Term Performance Plan Mgmt For TNA N/A 8 Ratification of Auditor Mgmt For TNA N/A Longtop Financial Technologies Limited Ticker Security ID: Meeting Date Meeting Status LFT CUSIP 54318P108 03/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Gurnee Mgmt For Withhold Against Elect Zuyun Xue Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Lonking Holdings Ticker Security ID: Meeting Date Meeting Status CINS G5636C107 05/28/2010 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect LI San Yim Mgmt For Against Against 5 Elect QIU Debo Mgmt For Against Against 6 Elect LUO Jianru Mgmt For Against Against 7 Elect MOU Yan Qun Mgmt For Against Against 8 Elect CHEN Chao Mgmt For Against Against 9 Elect LIN Zhong Ming Mgmt For Against Against 10 Elect NGAI Ngan Ying Mgmt For Against Against 11 Elect PAN Longqing Mgmt For Against Against 12 Elect QIAN Shizheng Mgmt For Against Against 13 Elect HAN Xuesong Mgmt For Against Against 14 Directors' Fees Mgmt For For For 15 Elect FANG Deqin Mgmt For Against Against 16 Directors' Fees Mgmt For For For 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Repurchased Mgmt For For For Shares 21 Non-Voting Meeting Note N/A N/A N/A N/A Lorillard, Inc. Ticker Security ID: Meeting Date Meeting Status LO CUSIP 544147101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virgis Colbert Mgmt For For For Elect Richard Roedel Mgmt For For For Elect David Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP 548661107 05/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect David Bernauer Mgmt For For For 1.2 Elect Leonard Berry Mgmt For For For 1.3 Elect Dawn Hudson Mgmt For For For 1.4 Elect Robert Niblock Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Right to Call a Special Meeting Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 5 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Macy's, Inc. Ticker Security ID: Meeting Date Meeting Status M CUSIP 55616P104 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Bollenbach Mgmt For For For 1.2 Elect Deirdre Connelly Mgmt For For For 1.3 Elect Meyer Feldberg Mgmt For For For 1.4 Elect Sara Levinson Mgmt For For For 1.5 Elect Terry Lundgren Mgmt For For For 1.6 Elect Joseph Neubauer Mgmt For For For 1.7 Elect Joseph Pichler Mgmt For For For 1.8 Elect Joyce Roche Mgmt For For For 1.9 Elect Craig Weatherup Mgmt For For For 1.10 Elect Marna Whittington Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Vote Mgmt For For For Requirements 4 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP 58155Q103 07/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andy Bryant Mgmt For For For 2 Elect Wayne Budd Mgmt For For For 3 Elect John Hammergren Mgmt For For For 4 Elect Alton Irby, III Mgmt For For For 5 Elect M. Christine Jacobs Mgmt For For For 6 Elect Marie Knowles Mgmt For For For 7 Elect David Lawrence Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jane Shaw Mgmt For For For 10 Amendment to the 2005 Stock Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 13 Shareholder Proposal Regarding ShrHldr Against Against For Survivor Benefits (Golden Coffins) Medco Health Solutions, Inc. Ticker Security ID: Meeting Date Meeting Status MHS CUSIP 58405U102 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Howard Barker, Jr. Mgmt For For For 2 Elect John Cassis Mgmt For For For 3 Elect Michael Goldstein Mgmt For For For 4 Elect Charles Lillis Mgmt For For For 5 Elect Myrtle Potter Mgmt For For For 6 Elect William Roper Mgmt For For For 7 Elect David Snow, Jr. Mgmt For For For 8 Elect David Stevens Mgmt For For For 9 Elect Blenda Wilson Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP 585055106 08/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Anderson Mgmt For For For 1.2 Elect Victor Dzau Mgmt For For For 1.3 Elect William Hawkins Mgmt For For For 1.4 Elect Shirley Jackson Mgmt For For For 1.5 Elect Denise O'Leary Mgmt For For For 1.6 Elect Robert Pozen Mgmt For For For 1.7 Elect Jean-Pierre Rosso Mgmt For For For 1.8 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Employees Mgmt For For For Stock Purchase Plan 4 Amendment to the 2008 Stock Mgmt For For For Award and Incentive Plan MGIC Investment Corporation Ticker Security ID: Meeting Date Meeting Status MTG CUSIP 552848103 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Abbott Mgmt For For For 2 Elect Thomas Hagerty Mgmt For For For 3 Elect Michael Lehman Mgmt For For For 4 Approval of the Amended Mgmt For For For Shareholder Rights Plan 5 Ratification of Auditor Mgmt For For For Micron Technology, Inc. Ticker Security ID: Meeting Date Meeting Status MU CUSIP 595112103 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Appleton Mgmt For For For 2 Elect Teruaki Aoki Mgmt For For For 3 Elect James Bagley Mgmt For For For 4 Elect Robert Bailey Mgmt For For For 5 Elect Mercedes Johnson Mgmt For For For 6 Elect Lawrence Mondry Mgmt For For For 7 Elect Robert Switz Mgmt For For For 8 Executive Officer Performance Mgmt For For For Incentive Plan 9 Ratification of Auditor Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Mgmt For For For Special Meeting 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Shareholder Proposal Regarding ShrHldr Against Against For Adoption of Principles for Health Care Reform 14 Shareholder Proposal Regarding ShrHldr Against Against For Charitable Contributions Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP 61166W101 01/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank AtLee, III Mgmt For For For 2 Elect David Chicoine Mgmt For For For 3 Elect Arthur Harper Mgmt For For For 4 Elect Gwendolyn King Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2005 Long-Term Mgmt For For For Incentive Plan Motorola, Inc. Ticker Security ID: Meeting Date Meeting Status MOT CUSIP 620076109 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Brown Mgmt For For For 2 Elect David Dorman Mgmt For For For 3 Elect William Hambrecht Mgmt For For For 4 Elect Sanjay Jha Mgmt For For For 5 Elect Keith Meister Mgmt For For For 6 Elect Thomas Meredith Mgmt For For For 7 Elect Samuel Scott III Mgmt For For For 8 Elect James Stengel Mgmt For For For 9 Elect Anthony Vinciquerra Mgmt For For For 10 Elect Douglas Warner III Mgmt For For For 11 Elect John White Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Review of Global Human Rights Standards 15 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP 670346105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel DiMicco Mgmt For For For 1.2 Elect James Hlavacek Mgmt For For For 1.3 Elect John Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 2010 Stock Option and Award Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 6 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Berg Mgmt For For For 1.2 Elect H. Raymond Bingham Mgmt For For For 1.3 Elect Michael Boskin Mgmt For For For 1.4 Elect Safra Catz Mgmt For For For 1.5 Elect Bruce Chizen Mgmt For For For 1.6 Elect George Conrades Mgmt For For For 1.7 Elect Lawrence Ellison Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect Jeffrey Henley Mgmt For For For 1.10 Elect Donald Lucas Mgmt For Withhold Against 1.11 Elect Charles Phillips, Jr. Mgmt For For For 1.12 Elect Naomi Seligman Mgmt For For For 2 2010 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 6 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement ORIX CORPORATION Ticker Security ID: Meeting Date Meeting Status CINS J61933123 06/22/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Yoshihiko Miyauchi Mgmt For Against Against 3 Elect Yukio Yanase Mgmt For Against Against 4 Elect Hiroaki Nishina Mgmt For Against Against 5 Elect Haruyuki Urata Mgmt For Against Against 6 Elect Kazuo Kojima Mgmt For Against Against 7 Elect Yoshiyuki Yamaya Mgmt For Against Against 8 Elect Makoto Inoue Mgmt For Against Against 9 Elect Yoshinori Yokoyama Mgmt For Against Against 10 Elect Hirotaka Takeuchi Mgmt For Against Against 11 Elect Takeshi Sasaki Mgmt For Against Against 12 Elect Eiko Tsujiyama Mgmt For Against Against 13 Elect Robert Feldman Mgmt For Against Against 14 Elect Takeshi Niinami Mgmt For Against Against Owens Corning Ticker Security ID: Meeting Date Meeting Status OC CUSIP 690742101 12/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Norman Blake, Jr. Mgmt For For For Elect Landon Hilliard Mgmt For For For Elect James McMonagle Mgmt For For For Elect W. Howard Morris Mgmt For For For 2 Ratification of Auditor Mgmt For For For Owens-Illinois, Inc. Ticker Security ID: Meeting Date Meeting Status OI CUSIP 690768403 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jay Geldmacher Mgmt For For For 1.2 Elect Albert Stroucken Mgmt For For For 1.3 Elect Dennis Williams Mgmt For For For 1.4 Elect Thomas Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For Against Against 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2007 Long-Term Mgmt For For For Incentive Plan 15 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report on Public Policy Issues Petrohawk Energy Corporation Ticker Security ID: Meeting Date Meeting Status HK CUSIP 716495106 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Fuller Mgmt For Withhold Against 1.2 Elect Robert Raynolds Mgmt For Withhold Against 1.3 Elect Stephen Smiley Mgmt For Withhold Against 1.4 Elect Christopher Viggiano Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP 71654V408 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Capital Expenditure Budget Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Election of Directors Mgmt For Against Against 5 Election of Chairperson of the Mgmt For For For Board of Directors 6 Election of Supervisory Council Mgmt For For For 7 Remuneration Policy Mgmt For For For 8 Capitalization of Reserves Mgmt For For For 9 Waiver of Preemptive Rights to Mgmt For For For Effect Merger between Braskem and Quattor Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP 71654V408 06/22/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Preferred Mgmt For For For Shares Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Amendment to Bylaws Regarding Mgmt For For For the Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Food Insecurity and Tobacco Use 13 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Protocols Ping An Insurance (Group) Company Ticker Security ID: Meeting Date Meeting Status 2318 CINS Y69790106 06/29/2010 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Annual Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Elect David Fried Mgmt For Against Against 10 Amendments to Articles Mgmt For For For 11 Authority to Issue H Shares w/o Mgmt For For For Preemptive Rights 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Allocation of Profits/Dividends Mgmt For For For 15 Amendments to Articles Mgmt For For For Polycom, Inc. Ticker Security ID: Meeting Date Meeting Status PLCM CUSIP 73172K104 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Hagerty Mgmt For For For Elect Michael Kourey Mgmt For For For Elect Betsy Atkins Mgmt For For For Elect David DeWalt Mgmt For For For Elect John Kelley, Jr. Mgmt For For For Elect D. Scott Mercer Mgmt For For For Elect William Owens Mgmt For For For Elect Kevin Parker Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Popular, Inc. Ticker Security ID: Meeting Date Meeting Status BPOP CUSIP 733174106 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Masin Mgmt For For For 2 Elect Manuel Morales, Jr. Mgmt For For For 3 Elect Jose Vizcarrondo Mgmt For For For 4 Elect Alejandro Ballester Mgmt For For For 5 Elect Carlos Unanue Mgmt For For For 6 Adoption of Supermajority Mgmt For Against Against Requirement 7 Increase of Authorized Common Mgmt For For For Stock 8 Advisory Vote on Executive Mgmt For For For Compensation 9 Ratification of Auditor Mgmt For For For 10 Right to Adjourn Meeting Mgmt For For For Pulte Homes, Inc. Ticker Security ID: Meeting Date Meeting Status PHM CUSIP 745867101 08/18/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Issuance of Shares Pursuant to Mgmt For For For Merger 2 Increase of Authorized Common Mgmt For For For Stock 3 Company Name Change Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For PulteGroup, Inc. Ticker Security ID: Meeting Date Meeting Status PHM CUSIP 745867101 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Thomas Schoewe Mgmt For For For 1.2 Elect Timothy Eller Mgmt For For For 1.3 Elect Clint Murchison III Mgmt For For For 1.4 Elect Richard Dugas, Jr. Mgmt For Withhold Against 1.5 Elect David McCammon Mgmt For Withhold Against 1.6 Elect James Postl Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Amendment to Shareholder Rights Mgmt For Against Against Agreement 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 6 Shareholder Proposal Regarding ShrHldr Against For Against Independent Board Chairman 7 Shareholder Proposal Regarding ShrHldr Against For Against Performance-Based Equity Compensation 8 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) 9 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 10 Shareholder Proposal ShrHldr Against For Against Reimbursement of Solicitation Expenses Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP 747525103 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barbara Alexander Mgmt For For For 1.2 Elect Stephen Bennett Mgmt For For For 1.3 Elect Donald Cruickshank Mgmt For For For 1.4 Elect Raymond Dittamore Mgmt For For For 1.5 Elect Thomas Horton Mgmt For For For 1.6 Elect Irwin Jacobs Mgmt For For For 1.7 Elect Paul Jacobs Mgmt For For For 1.8 Elect Robert Kahn Mgmt For For For 1.9 Elect Sherry Lansing Mgmt For For For 1.10 Elect Duane Nelles Mgmt For For For 1.11 Elect Brent Scowcroft Mgmt For For For 1.12 Elect Marc Stern Mgmt For For For 2 Amendment to the 2006 Long-Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Quest Software, Inc. Ticker Security ID: Meeting Date Meeting Status QSFT CUSIP 74834T103 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vincent Smith Mgmt For For For 1.2 Elect Raymond Lane Mgmt For For For 1.3 Elect Douglas Garn Mgmt For For For 1.4 Elect Augustine Nieto II Mgmt For For For 1.5 Elect Kevin Klausmeyer Mgmt For For For 1.6 Elect Paul Sallaberry Mgmt For For For 1.7 Elect H. John Dirks Mgmt For For For 2 Ratification of Auditor Mgmt For For For Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP 749121109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Mueller Mgmt For For For 2 Elect Charles Biggs Mgmt For For For 3 Elect K. Dane Brooksher Mgmt For For For 4 Elect Peter Hellman Mgmt For For For 5 Elect R. David Hoover Mgmt For For For 6 Elect Patrick Martin Mgmt For For For 7 Elect Caroline Matthews Mgmt For For For 8 Elect Wayne Murdy Mgmt For For For 9 Elect Jan Murley Mgmt For For For 10 Elect Michael Roberts Mgmt For For For 11 Elect James Unruh Mgmt For For For 12 Elect Anthony Welters Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Employee Stock Mgmt For For For Purchase Plan 15 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting R.R. Donnelley & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP 257867101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Quinlan, III Mgmt For For For 2 Elect Stephen Wolf Mgmt For For For 3 Elect Lee Chaden Mgmt For For For 4 Elect Judith Hamilton Mgmt For For For 5 Elect Susan Ivey Mgmt For For For 6 Elect Thomas Johnson Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Michael Riordan Mgmt For For For 9 Elect Oliver Sockwell Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding a ShrHldr Against Against For Sustainable Procurement Policy 12 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP 755111507 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vernon Clark Mgmt For For For 2 Elect John Deutch Mgmt For For For 3 Elect Stephen Hadley Mgmt For For For 4 Elect Frederic Poses Mgmt For For For 5 Elect Michael Ruettgers Mgmt For For For 6 Elect Ronald Skates Mgmt For For For 7 Elect William Spivey Mgmt For For For 8 Elect Linda Stuntz Mgmt For For For 9 Elect William Swanson Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 2010 Stock Plan Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 14 Shareholder Proposal Regarding ShrHldr Against Against For Supplemental Executive Retirement Plans 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent Renhe Commercial Holdings Company Limited Ticker Security ID: Meeting Date Meeting Status 1387 CINS G75004104 06/23/2010 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect DAI Yongge Mgmt For Against Against 6 Elect LIN Zijing Mgmt For Against Against 7 Elect JIANG Mei Mgmt For Against Against 8 Elect ZHANG Xingmei Mgmt For Against Against 9 Elect Gilbert HO Chi Hang Mgmt For Against Against 10 Elect WANG Shengli Mgmt For Against Against 11 Directors' Fees Mgmt For For For 12 Appointment of Auditor and Mgmt For For For Authority to Set Fees 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Repurchased Mgmt For For For Shares 16 Non-Voting Meeting Note N/A N/A N/A N/A Research In Motion Ltd. Ticker Security ID: Meeting Date Meeting Status RIM CUSIP 760975102 07/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Mike Lazaridis Mgmt For For For 1.2 Elect James Estill Mgmt For For For 1.3 Elect David Kerr Mgmt For For For 1.4 Elect Roger Martin Mgmt For For For 1.5 Elect John Richardson Mgmt For For For 1.6 Elect Barbara Stymiest Mgmt For For For 1.7 Elect John Wetmore Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Schering-Plough Corporation Ticker Security ID: Meeting Date Meeting Status SGP CUSIP 806605101 08/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Sirius XM Radio Inc. Ticker Security ID: Meeting Date Meeting Status SIRI CUSIP 82967N108 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Joan Amble Mgmt For For For 2 Elect Leon Black Mgmt For Against Against 3 Elect Lawrence Gilberti Mgmt For For For 4 Elect Eddy Hartenstein Mgmt For For For 5 Elect James Holden Mgmt For For For 6 Elect Mel Karmazin Mgmt For For For 7 Elect James Mooney Mgmt For For For 8 Elect Jack Shaw Mgmt For For For 9 Adoption of Shareholder Rights Mgmt For For For Plan 10 Reverse Stock Split Mgmt For For For 11 Ratification of Auditor Mgmt For For For Solarfun Power Holdings Co. Ltd. Ticker Security ID: Meeting Date Meeting Status SOLF CUSIP 83415U108 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors Mgmt For For For 2 Ratification of Auditor Mgmt For For For SPDR DJ Euro STOXX 50 ETF Ticker Security ID: Meeting Date Meeting Status FEZ CUSIP 78464A797 03/19/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Nesvet Mgmt For Withhold Against 1.2 Elect David Kelly Mgmt For Withhold Against 1.3 Elect Bonny Eugenia Mgmt For Withhold Against 1.4 Elect Dwight Churchill Mgmt For Withhold Against 1.5 Elect Carl Verboncoeur Mgmt For Withhold Against 1.6 Elect James Ross Mgmt For Withhold Against 2 Approval of a Manager of Managers Mgmt For For For Structure 3 Approval of Changes to Mgmt For For For Fundamental Investment Limitations Regarding: Real Estate 4 Approval of Changes to Mgmt For For For Fundamental Investment Limitations Regarding: Senior Securities and Borrowing 5 Approval of Changes to Mgmt For For For Fundamental Investment Limitations Regarding Loans 6 Approval of Changes to Mgmt For For For Fundamental Investment Limitations Regarding Commodities 7 Approval of Changes to Mgmt For For For Fundamental Investment Limitations Regarding Industry Concentration 8 Approval of Changes to Mgmt For For For Fundamental Investment Limitations Regarding Underwriting of Securities 9 Elimination of Outdated Mgmt For For For Fundamental Investment Policies SPX Corporation Ticker Security ID: Meeting Date Meeting Status SPW CUSIP 784635104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J. Michael Fitzpatrick Mgmt For For For 2 Elect Albert Koch Mgmt For For For 3 Ratification of Auditor Mgmt For For For State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 857477103 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Charles LaMantia Mgmt For For For 10 Elect Ronald Logue Mgmt For For For 11 Elect Richard Sergel Mgmt For For For 12 Elect Ronald Skates Mgmt For For For 13 Elect Gregory Summe Mgmt For For For 14 Elect Robert Weissman Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between Executive and Employee Pay Symantec Corporation Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP 871503108 09/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Brown Mgmt For For For 1.2 Elect William Coleman, III Mgmt For For For 1.3 Elect Frank Dangeard Mgmt For For For 1.4 Elect Geraldine Laybourne Mgmt For For For 1.5 Elect David Mahoney Mgmt For For For 1.6 Elect Robert Miller Mgmt For For For 1.7 Elect Enrique Salem Mgmt For For For 1.8 Elect Daniel Schulman Mgmt For For For 1.9 Elect John Thompson Mgmt For For For 1.10 Elect V. Paul Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP 87612E106 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Calvin Darden Mgmt For For For 2 Elect Anne Mulcahy Mgmt For For For 3 Elect Stephen Sanger Mgmt For For For 4 Elect Gregg Steinhafel Mgmt For For For 5 Ratification of Auditor Mgmt For Abstain Against 6 Repeal of Classified Board Mgmt For For For 7 Elimination of Supermajority Mgmt For For For Requirement 8 Amendment and Restatement of the Mgmt For Abstain Against Articles of Incorporation 9 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Tellabs, Inc. Ticker Security ID: Meeting Date Meeting Status TLAB CUSIP 879664100 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Birck Mgmt For For For 2 Elect Linda Kahangi Mgmt For For For 3 Elect Robert Pullen Mgmt For For For 4 Elect Vincent Tobkin Mgmt For For For 5 Ratification of Auditor Mgmt For Against Against Terex Corporation Ticker Security ID: Meeting Date Meeting Status TEX CUSIP 880779103 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Ronald DeFeo Mgmt For For For 1.2 Elect G. Chris Andersen Mgmt For For For 1.3 Elect Paula Cholmondeley Mgmt For Withhold Against 1.4 Elect Don DeFosset Mgmt For For For 1.5 Elect William Fike Mgmt For For For 1.6 Elect Thomas Hansen Mgmt For For For 1.7 Elect David Sachs Mgmt For For For 1.8 Elect Oren Shaffer Mgmt For For For 1.9 Elect David Wang Mgmt For For For 2 Ratification of Auditor Mgmt For For For Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP 881624209 06/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Abraham Cohen Mgmt For For For 3 Elect Amir Elstein Mgmt For For For 4 Elect Roger Kornberg Mgmt For For For 5 Elect Moshe Many Mgmt For For For 6 Elect Dan Propper Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 2010 Long-Term Equity-Based Mgmt For For For Incentive Plan 9 Remuneration of Phillip Frost Mgmt For For For 10 Remuneration of Moshe Many Mgmt For For For 11 Remuneration of Roger Kornberg Mgmt For For For 12 Increase in Authorized Capital Mgmt For For For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect David Boren Mgmt For For For 3 Elect Daniel Carp Mgmt For For For 4 Elect Carrie Cox Mgmt For For For 5 Elect David Goode Mgmt For For For 6 Elect Stephen MacMillan Mgmt For For For 7 Elect Pamela Patsley Mgmt For For For 8 Elect Wayne Sanders Mgmt For For For 9 Elect Ruth Simmons Mgmt For For For 10 Elect Richard Templeton Mgmt For For For 11 Elect Christine Whitman Mgmt For For For 12 Ratification of Auditor Mgmt For For For The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP 260543103 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect John Hess Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect Paul Polman Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect James Ringler Mgmt For Against Against 11 Elect Ruth Shaw Mgmt For For For 12 Elect Paul Stern Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 15 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Remediation in the Midland Area 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 17 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) The Estee Lauder Companies Inc. Ticker Security ID: Meeting Date Meeting Status EL CUSIP 518439104 11/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Rose Marie Bravo Mgmt For Withhold Against 1.2 Elect Paul Fribourg Mgmt For Withhold Against 1.3 Elect Mellody Hobson Mgmt For Withhold Against 1.4 Elect Irvine Hockaday, Jr. Mgmt For Withhold Against 1.5 Elect Barry Sternlicht Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Lakshmi Mittal Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Elimination of Supermajority Mgmt For For For Requirement 15 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Climate Policy 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement The Hartford Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status HIG CUSIP 416515104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Allardice, III Mgmt For For For 2 Elect Trevor Fetter Mgmt For For For 3 Elect Paul Kirk, Jr. Mgmt For For For 4 Elect Liam McGee Mgmt For For For 5 Elect Gail McGovern Mgmt For For For 6 Elect Michael Morris Mgmt For For For 7 Elect Thomas Renyi Mgmt For For For 8 Elect Charles Strauss Mgmt For For For 9 Elect H. Patrick Swygert Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2010 Incentive Stock Plan Mgmt For For For 12 Approve Material Terms of the Mgmt For For For Executive Bonus Program 13 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses The PNC Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status PNC CUSIP 693475105 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Berndt Mgmt For Against Against 2 Elect Charles Bunch Mgmt For For For 3 Elect Paul Chellgren Mgmt For For For 4 Elect Robert Clay Mgmt For For For 5 Elect Kay James Mgmt For For For 6 Elect Richard Kelson Mgmt For For For 7 Elect Bruce Lindsay Mgmt For For For 8 Elect Anthony Massaro Mgmt For For For 9 Elect Jane Pepper Mgmt For For For 10 Elect James Rohr Mgmt For For For 11 Elect Donald Shepard Mgmt For For For 12 Elect Lorene Steffes Mgmt For For For 13 Elect Dennis Strigl Mgmt For For For 14 Elect Stephen Thieke Mgmt For For For 15 Elect Thomas Usher Mgmt For For For 16 Elect George Walls, Jr. Mgmt For For For 17 Elect Helge Wehmeier Mgmt For For For 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Mgmt For For For Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Golden Parachutes 21 Shareholder Proposal Regarding ShrHldr Against Against For Non-Deductible Compensation Thermo Fisher Scientific Inc. Ticker Security ID: Meeting Date Meeting Status TMO CUSIP 883556102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Casper Mgmt For For For 2 Elect Tyler Jacks Mgmt For For For 3 Ratification of Auditor Mgmt For For For THOMPSON CREEK METALS COMPANY INC. Ticker Security ID: Meeting Date Meeting Status TC CUSIP 884768102 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Denis Arsenault Mgmt For For For 1.2 Elect Carol Banducci Mgmt For For For 1.3 Elect James Freer Mgmt For For For 1.4 Elect James Geyer Mgmt For For For 1.5 Elect Timothy Haddon Mgmt For For For 1.6 Elect Kevin Loughrey Mgmt For For For 1.7 Elect Thomas O'Neil Mgmt For For For 2 2010 Employee Stock Purchase Mgmt For For For Plan 3 2010 Long-Term Incentive Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For Time Warner Cable Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP 88732J207 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For Against Against 2 Elect William Barr Mgmt For Against Against 3 Elect Jeffrey Bewkes Mgmt For Against Against 4 Elect Stephen Bollenbach Mgmt For Against Against 5 Elect Frank Caufield Mgmt For Against Against 6 Elect Robert Clark Mgmt For Against Against 7 Elect Mathias Dopfner Mgmt For Against Against 8 Elect Jessica Einhorn Mgmt For Against Against 9 Elect Fred Hassan Mgmt For Against Against 10 Elect Michael Miles Mgmt For Against Against 11 Elect Kenneth Novack Mgmt For Against Against 12 Elect Deborah Wright Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 2010 Stock Incentive Plan Mgmt For For For 15 Amendment to the Bylaws Mgmt For For For Regarding the Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote 17 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 18 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP H8817H100 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articles to Change Mgmt For For For Place of Incorportation 5 Renewal of Share Capital Mgmt For For For 6 Amendment to Par Value Mgmt For For For 7 Amendments to Articles to Comply Mgmt For For For with The Swiss Federal Act on Intermediated Securities ("FISA") 8 Elect Steven Newman Mgmt For For For 9 Elect Thomas Cason Mgmt For For For 10 Elect Robert Sprague Mgmt For For For 11 Elect J. Michael Talbert Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Appointment of Auditor Mgmt For For For Ubisoft Entertainment SA Ticker Security ID: Meeting Date Meeting Status UBI CINS F9396N106 07/10/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Ratification Mgmt For Against Against of Board Acts 4 Allocation of Profits/Dividends Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For Against Against 6 Related Party Transactions Mgmt For Against Against 7 Authority to Trade in Company Mgmt For For For Stock 8 Authority to Carry Out Formalities Mgmt For For For 9 Authority to Cancel Shares and Mgmt For For For Reduce Capital 10 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Issue Debt Instruments 11 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Issue Debt Instruments 12 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 13 Authority to Grant Stock Options Mgmt For Against Against 14 Authority to Grant Restricted Shares Mgmt For Against Against 15 Global Ceiling on Increases in Mgmt For For For Capital 16 Amendment Regarding Director Mgmt For For For Term Length 17 Authority to Carry Out Formalities Mgmt For For For Unisys Corporation Ticker Security ID: Meeting Date Meeting Status UIS CUSIP 909214306 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Declassify the Board Mgmt For For For 2 Increase the Mandatory Retirement Mgmt For Against Against Age 3 Decrease in the Maximum and Mgmt For For For Minimum Board Size Requirements 4 Elect Henry Duques Mgmt For For For 5 Elect Theodore Martin Mgmt For For For 6 Elect Charles McQuade Mgmt For For For 7 Ratification of Auditor Mgmt For For For 8 Unisys Corporation 2010 Long Term Mgmt For For For Incentive and Equity Compensation Plan United Company Rusal PLC Ticker Security ID: Meeting Date Meeting Status 0486 CINS G9227K106 06/09/2010 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Dmitry Afanasiev Mgmt For Against Against 5 Elect Len Blavatnik Mgmt For Against Against 6 Elect Igor Ermilin Mgmt For Against Against 7 Elect Ivan Glasenberg Mgmt For Against Against 8 Elect Vladimir Kiryukhin Mgmt For Against Against 9 Elect Peter Nigel Kenny Mgmt For Against Against 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Mgmt For For For Shares United States Steel Corporation Ticker Security ID: Meeting Date Meeting Status X CUSIP 912909108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Drosdick Mgmt For For For 1.2 Elect Charles Lee Mgmt For For For 1.3 Elect Jeffrey Lipton Mgmt For For For 1.4 Elect Dan Dinges Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 4 2010 Annual Incentive Mgmt For For For Compensation Plan United Technologies Corporation Ticker Security ID: Meeting Date Meeting Status UTX CUSIP 913017109 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Louis Chenevert Mgmt For For For 1.2 Elect John Faraci Mgmt For For For 1.3 Elect Jean-Pierre Garnier Mgmt For For For 1.4 Elect Jamie Gorelick Mgmt For For For 1.5 Elect Carlos Gutierrez Mgmt For For For 1.6 Elect Edward Kangas Mgmt For For For 1.7 Elect Charles Lee Mgmt For For For 1.8 Elect Richard McCormick Mgmt For For For 1.9 Elect Harold McGraw III Mgmt For For For 1.10 Elect Richard Myers Mgmt For For For 1.11 Elect H. Patrick Swygert Mgmt For For For 1.12 Elect Andre Villeneuve Mgmt For For For 1.13 Elect Christine Whitman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Urban Outfitters, Inc. Ticker Security ID: Meeting Date Meeting Status URBN CUSIP 917047102 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Scott Belair Mgmt For Withhold Against 1.2 Elect Robert Strouse Mgmt For Withhold Against 2 Executive Incentive Plan Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Workplace Human Rights Report Vale SA Ticker Security ID: Meeting Date Meeting Status VALE CUSIP 91912E105 01/22/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of Co-Option of Mgmt For For For Alternate Board Member 2 Merger Agreement Mgmt For For For 3 Ratification of Appointment of Mgmt For For For Appraiser 4 Valuation Report Mgmt For For For 5 Merger by Absorption Mgmt For For For Virgin Media Inc. Ticker Security ID: Meeting Date Meeting Status VMED CUSIP 92769L101 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Charles Allen Mgmt For For For 1.2 Elect Andrew Cole Mgmt For For For 1.3 Elect Gordon McCallum Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For For For Vodafone Group PLC Ticker Security ID: Meeting Date Meeting Status VOD CINS G93882135 07/28/2009 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect John R.H. Bond Mgmt For For For 3 Elect John Buchanan Mgmt For For For 4 Elect Vittorio Colao Mgmt For For For 5 Elect Michel Combes Mgmt For For For 6 Elect Andy Halford Mgmt For For For 7 Elect Alan Jebson Mgmt For For For 8 Elect Samuel Jonah Mgmt For For For 9 Elect Nick Land Mgmt For For For 10 Elect Anne Lauvergeon Mgmt For For For 11 Elect Simon Murray Mgmt For For For 12 Elect Steve Pusey Mgmt For For For 13 Elect Luc Vandevelde Mgmt For For For 14 Elect Anthony Watson Mgmt For For For 15 Elect Philip Yea Mgmt For For For 16 Allocation of Profits/Dividends Mgmt For For For 17 Directors' Remuneration Report Mgmt For For For 18 Appointment of Auditor Mgmt For For For 19 Authority to Set Auditor's Fees Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Repurchase Shares Mgmt For For For 23 Amendment to Articles Regarding Mgmt For For For Dividend Payments 24 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 25 Non-Voting Meeting Note N/A N/A N/A N/A Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Mgmt For For For Incentive Plan, Renamed the 2010 Stock Incentive Plan 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 22 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 23 Shareholder Proposal Regarding ShrHldr Against Against For Controlled Atmosphere Killing 24 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Priorities Report WellPoint, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP 94973V107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Sheila Burke Mgmt For For For 2 Elect George Schaefer, Jr. Mgmt For For For 3 Elect Jackie Ward Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Conversion to Nonprofit Status 6 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Contributions and Expenditure Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For Against Against 2 Elect John Chen Mgmt For Against Against 3 Elect Lloyd Dean Mgmt For Against Against 4 Elect Susan Engel Mgmt For Against Against 5 Elect Enrique Hernandez, Jr. Mgmt For Against Against 6 Elect Donald James Mgmt For Against Against 7 Elect Richard McCormick Mgmt For Against Against 8 Elect Mackey McDonald Mgmt For Against Against 9 Elect Cynthia Milligan Mgmt For Against Against 10 Elect Nicholas Moore Mgmt For Against Against 11 Elect Philip Quigley Mgmt For Against Against 12 Elect Judith Runstad Mgmt For Against Against 13 Elect Stephen Sanger Mgmt For Against Against 14 Elect Robert Steel Mgmt For Against Against 15 Elect John Stumpf Mgmt For Against Against 16 Elect Susan Swenson Mgmt For Against Against 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Increase of Authorized Common Mgmt For For For Stock 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report WESCO International, Inc. Ticker Security ID: Meeting Date Meeting Status WCC CUSIP 95082P105 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Sandra Beach Lin Mgmt For For For 1.2 Elect Robert Tarr, Jr. Mgmt For For For 1.3 Elect Stephen Van Oss Mgmt For For For 2 Ratification of Auditor Mgmt For For For Wilmington Trust Corporation Ticker Security ID: Meeting Date Meeting Status WL CUSIP 971807102 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect R. Keith Elliott Mgmt For For For 1.2 Elect Gailen Krug Mgmt For For For 1.3 Elect Michele Rollins Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Ratification of Auditor Mgmt For For For Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP 983024100 07/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Elect Robert Amen Mgmt For For For 4 Elect Michael Critelli Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect Victor Ganzi Mgmt For For For 7 Elect Robert Langer Mgmt For For For 8 Elect John Mascotte Mgmt For For For 9 Elect Raymond McGuire Mgmt For For For 10 Elect Mary Polan Mgmt For For For 11 Elect Bernard Poussot Mgmt For For For 12 Elect Gary Rogers Mgmt For For For 13 Elect John Torell III Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Yahoo! Inc. Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP 984332106 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect Roy Bostock Mgmt For For For 3 Elect Patti Hart Mgmt For For For 4 Elect Eric Hippeau Mgmt For For For 5 Elect Susan James Mgmt For For For 6 Elect Vyomesh Joshi Mgmt For For For 7 Elect Arthur Kern Mgmt For For For 8 Elect Brad Smith Mgmt For For For 9 Elect Gary Wilson Mgmt For For For 10 Elect Jerry Yang Mgmt For For For 11 Amendment to the 1996 Directors' Mgmt For For For Stock Plan 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Voyager Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
